           Case 1:18-cv-08179-NRB Document 14 Filed 10/05/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

RAJI WILSON,
                                                                            NOTICE OF APPEARANCE
                                                             Plaintiff,
                                                                            18-CV-08179 (NRB)
                          - against -

THE CITY OF NEW YORK, and CORRECTIONS
OFFICERS CARNES AND SMITH, and JOHN DOE #1
THROUGH #12 OF THE NEW YORK CITY
DEPARTMENT OF CORRECTION,

                                                         Defendants.

----------------------------------------------------------------------- x


                 PLEASE TAKE NOTICE that FRANK A. DELUCCIA, Assistant Corporation

Counsel, hereby appears as counsel of record for defendant City of New York, and requests that

all future papers in this action be served upon the undersigned at the address stated below and

copied to ecf@law.nyc.gov.

Dated:           New York, New York
                 October 5, 2018
                                                              ZACHARY W. CARTER
                                                              Corporation Counsel of the
                                                              City of New York
                                                              Attorney for Defendant City of New York
                                                              100 Church Street
                                                              New York, New York 10007
                                                              (212) 356-5054



                                                     By:                    /s/
                                                              Frank A. DeLuccia
                                                              Assistant Corporation Counsel

TO:      All Counsel (by ECF)
